                  Case 20-10475-BLS              Doc 311        Filed 04/23/20         Page 1 of 9




                                UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF DELAWARE

                                           :
    In re:                                 : Chapter 11
                                           :
    CRAFTWORKS PARENT, LLC, et al.,        : Case No. 20-10475 (BLS)
                                           :
                Debtors.1                  : (Jointly Administered)
    ______________________________________ :

         AMENDED NOTICE OF REJECTION OF CERTAIN UNEXPIRED LEASES

              PLEASE TAKE NOTICE that, on March 30, 2020, the United States Bankruptcy
Court for the District of Delaware (the “Court”) entered the Order Establishing Temporary
Procedures and Granting Related Relief [Docket No. 217] (the “Order”), authorizing and
approving, among other things, procedures for the Debtors to reject unexpired leases (each a
“Lease”).

               PLEASE TAKE FURTHER NOTICE that, pursuant to the terms of the Order
and by this written notice (this “Rejection Notice”), the Debtors hereby notify you that they have
determined, in the exercise of their business judgment, that each Lease set forth on Schedule 1
attached hereto is hereby rejected effective as of the date (the “Rejection Date”) set forth in
Schedule 1, or such other date as the Debtors and the counterparty or counterparties to such
Lease(s) agree. Attached as Exhibit 1 is a redline showing changes to the original notice filed at
Docket No. 296.

                PLEASE TAKE FURTHER NOTICE that, parties seeking to object to the
Debtors’ rejection of any Leases listed in Schedule 1 must file and serve a written objection, so that
such objection is filed with the Court and is actually received no later than 4:00 p.m. (prevailing
Eastern Time) on April 24, 2020 (the “Objection Deadline”), upon the following parties: (i) counsel
to the Debtors, Katten Muchin Rosenman LLP, 575 Madison Avenue, New York, New York 10022,
Attn: Steven J. Reisman, Esq. (sreisman@katten.com) and Bryan M. Kotliar, Esq.

1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number are: Big River Breweries, Inc. (6292); Brew Moon Colorado, Inc. (5001); Chophouse License, LLC
      (2340); Craft Brewery Holding, Inc. (1228); CraftWorks Holdings, LLC (7163); CraftWorks Intermediate Co,
      LLC (9810); CraftWorks Parent, LLC (3345); CraftWorks Restaurants & Breweries Group, Inc. (4820);
      CraftWorks Restaurants & Breweries, Inc. (2504); CraftWorks Restaurants & Breweries, LLC (0676); GB
      Acquisition, Inc. (5175); GB Franchise, LLC (7716); GB Kansas, LLC (0924); GB Maryland, Inc. (6439); GB
      Parent, Inc. (1281); GBBR Texas, Inc. (9904); Gordon Biersch Brewery Restaurant Group, Inc. (8023); Harbor
      East Brewery, LLC (7759); Logan’s Restaurants, Inc. (9987); Logan’s Roadhouse, Inc. (2074); Logan’s
      Roadhouse of Kansas, Inc. (8716); Logan’s Roadhouse of Texas, Inc. (2372); LRI Holdings, Inc. (4571); Old
      Chicago Franchising LLC (7249); Old Chicago of Colorado, Inc. (4857); Old Chicago of Kansas, Inc. (0606);
      Old Chicago Oregon, LLC (5083); Old Chicago Parker Crossing, Inc. (9218); Old Chicago Taproom, LLC
      (5838); Old Chicago Westminster, Inc. (5759); Roadhouse Intermediate Inc. (6159); Roadhouse Midco Inc.
      (6337); Roadhouse Parent Inc. (5108); Rock Bottom Arizona, Inc. (4848); Rock Bottom License, LLC (9033);
      Rock Bottom of Minneapolis, Inc. (5762); Wadsworth Old Chicago, Inc. (4849); Walnut Brewery, Inc. (7405).
      The Debtors’ mailing address is 2981 Sidco Drive, Nashville, TN 37204.
                Case 20-10475-BLS               Doc 311       Filed 04/23/20         Page 2 of 9




(bryan.kotliar@katten.com); (ii) Delaware co-counsel to the Debtors, Klehr Harrison Harvey
Branzburg LLP, 919 North Market Street, Suite 1000, Wilmington, Delaware 19801, Attn:
Domenic E. Pacitti, Esq. (DPacitti@klehr.com) and Michael W. Yurkewicz, Esq.
(MYurkewicz@klehr.com); (iii) the U.S. Trustee, 844 King Street, Suite 2207, Lock Box 35,
Wilmington, DE 19801, Attn: Linda Casey, Esq. (linda.casey@usdoj.gov); (iv) proposed counsel
for the Committee, Pachulski Stang Ziehl & Jones LLP, 919 N. Market Street, 17th Floor,
Wilmington, DE 19801, Attn: Bradford J. Sandler, Esq. (bsandler@pszjlaw.com), Robert J.
Feinstein, Esq. (rfeinstein@pszjlaw.com) and Colin R. Robinson, Esq. (crobinson@pszjlaw.com),
and; (v) counsel for the DIP Agent, King & Spalding LLP, 1180 Peachtree Street NE, Atlanta, GA
30309, Attn: W. Austin Jowers, Esq. (ajowers@kslaw.com) and 1185 6th Avenue, New York, NY
10036, Attn: Michael R. Handler, Esq. (mhandler@kslaw.com); and (vi) counsel for the Prepetition
Second Lien Agent, Morgan, Lewis & Bockius LLP, 101 Park Avenue, New York, NY 10178-
0060, Attn: Jennifer Feldsher, Esq. (jennifer.feldsher@morganlewis.com) and Sula Fiszman, Esq.
(sula.fiszman@morganlewis.com).

                PLEASE TAKE FURTHER NOTICE that, absent an objection to the rejection
of any Lease being timely filed no later than the Objection Deadline as set forth in the preceding
paragraph, the rejection of any Lease listed on Schedule 1 shall become effective on the Rejection
Date set forth in Schedule 1 without further notice, hearing or order of this Court, unless (i) the
Debtors withdraw such Rejection Notice on or prior to the Rejection Date or (ii) the Debtors and
the pertinent counterparty or counterparties agree, prior to the Rejection Date, upon another such
date.2

               PLEASE TAKE FURTHER NOTICE that, if a timely objection to the rejection
of any Lease listed on Schedule 1 is timely filed and not withdrawn or resolved, the Debtors shall
file a notice of hearing to consider the unresolved objection. If such objection is overruled or
withdrawn, such Lease(s) shall be rejected as of the applicable Rejection Date set forth in Schedule
1 or such other date as the Debtors and the counterparty or counterparties to any such Lease agree.

               PLEASE TAKE FURTHER NOTICE that, pursuant to the terms of the Order, if
the Debtors have deposited monies with a Lease counterparty as a security deposit or other
arrangement, the Lease counterparty may not set off or recoup or otherwise use such monies
without further order of the Court, unless the Debtors and the counterparty or counterparties to
such Lease(s) otherwise agree.

                         PLEASE TAKE FURTHER NOTICE that, to the extent you wish to
assert any claim(s) arising out of the rejection of your Lease(s) listed on Schedule 1, you must do
so before the later of (i) the deadline for filing proofs of claim established in the Chapter 11 Cases,
if any, and (ii) 30 days after the latest of (A) the objection deadline for this Notice, if no objection
is filed or (B) the date that all such filed objections have either been overruled or withdrawn. IF
YOU FAIL TO TIMELY SUBMIT A PROOF OF CLAIM IN THE APPROPRIATE FORM
BY THE DEADLINE SET FORTH HEREIN, YOU WILL BE FOREVER BARRED,

2
    An objection to the rejection of any particular Lease listed in Schedule 1 to this Rejection Notice shall not
    constitute an objection to the rejection of any other Lease listed in Schedule 1. Any objection to the rejection of
    any particular Lease must state with specificity the Lease to which it is directed. For each particular Lease whose
    rejection is not timely or properly objected to, such rejection will be effective in accordance with this Rejection
    Notice and the Order.

                                                          2
         Case 20-10475-BLS    Doc 311     Filed 04/23/20      Page 3 of 9




ESTOPPED, AND ENJOINED FROM (1) ASSERTING SUCH CLAIM AGAINST ANY
OF THE DEBTORS AND THEIR CHAPTER 11 ESTATES, (2) VOTING ON ANY
CHAPTER 11 PLAN FILED IN THESE CASES ON ACCOUNT OF SUCH CLAIM, AND
(3) PARTICIPATING IN ANY DISTRIBUTION IN THE DEBTORS’ CHAPTER 11
CASES ON ACCOUNT OF SUCH CLAIM.

                    [Rest of page left intentionally blank]




                                      3
              Case 20-10475-BLS        Doc 311     Filed 04/23/20     Page 4 of 9




                PLEASE TAKE FURTHER NOTICE that copies of the pleadings and orders
referenced herein can be viewed on the Court’s website at https://ecf.deb.uscourts.gov and on the
website of the Debtors’ notice and claims agent, PrimeClerk, LLC, at
http://cases.primeclerk.com/craftworks. Further information may be obtained by calling
PrimeClerk, LLC at: 877-720-6590 (toll-free; domestic) or 646-979-4413 (international) or
emailing at craftworksinfo@primeclerk.com.

 Dated: April 23, 2020                 /s/ Domenic E. Pacitti
        Wilmington, Delaware           KLEHR HARRISON HARVEY BRANZBURG LLP
                                       Domenic E. Pacitti (DE Bar No. 3989)
                                       Michael W. Yurkewicz (DE Bar No. 4165)
                                       919 N. Market Street, Suite 1000
                                       Wilmington, DE 19801
                                       Telephone: (302) 426-1189
                                       Facsimile: (302) 426-9193
                                       -and-
                                       KLEHR HARRISON HARVEY BRANZBURG LLP
                                       Morton R. Branzburg (admitted pro hac vice)
                                       1835 Market Street, 14th Floor
                                       Philadelphia, PA 19103
                                       Telephone: (215) 569-2700
                                       Facsimile: (215) 568-6603
                                       -and-
                                       KATTEN MUCHIN ROSENMAN LLP
                                       Steven J. Reisman (admitted pro hac vice)
                                       Bryan M. Kotliar (admitted pro hac vice)
                                       575 Madison Avenue
                                       New York, NY 10022
                                       Telephone: (212) 940-8800
                                       Facsimile: (212) 940-8876
                                       -and-
                                       KATTEN MUCHIN ROSENMAN LLP
                                       Peter A. Siddiqui (admitted pro hac vice)
                                       525 W. Monroe Street
                                       Chicago, IL 60661
                                       Telephone: (312) 902-5200
                                       Facsimile: (312) 902-1061

                                       Attorneys for the Debtors
                                       and Debtors in Possession




                                               4
                                         Case 20-10475-BLS              Doc 311        Filed 04/23/20         Page 5 of 9




                                                                           SCHEDULE 1

                                                                          Rejected Leases

          Lease             Debtors(s) Party to             Counterparty Name and                     Rejection          Description of Property Subject
                                  Lease                            Address                             Date1             to Rejected Lease (if applicable)

    Nashville, TN           Logan’s Roadhouse, PatientCredit, Inc.                                 April 17, 2020       3011 Armory Dr.,
    Main Office             Inc.               3011 Armory Drive,                                                       Suite 320
    (Sublease)                                 Suite 320                                                                Nashville, TN 37024
                                               Nashville, TN 37024
    LR Chattanooga          Logan's Roadhouse, Sang S. Yi and Young Ae Yi                          April 17, 2020       2119 Gunbarrel Rd.
    (Gun Barrel)            Inc.               3310 Bob Wallace Ave SW                                                  Chattanooga, TN 37421
    (Store #309)                               Huntsville, AL 35805
    (Parent)
    LR Chattanooga          Logan's Roadhouse,          Miller’s Ale House, Inc.                   April 17, 2020       2119 Gunbarrel Rd.
    (Gun Barrel)            Inc.                        5750 Major Boulevard                                            Chattanooga, TN 37421
    (Store #309)                                        Suite 400
    (Sublease)                                          Orlando, FL 32819
    LR Tulsa (Store         Logan's Roadhouse,          Specialty Restaurant Group,                April 17, 2020       9026 E. 71st St.
    #430) (Parent)          Inc.                        LLC                                                             Tulsa, OK 74133
                                                        150 W. Church Avenue
                                                        Maryville, TN 37801
    LR Tulsa (Store         Logan's Roadhouse,          Bear Tracks Holdings, LLC                  April 17, 2020       9026 E. 71st St.
    #430) (Sublease)        Inc.                        1880 Shasta Street                                              Tulsa, OK 74133
                                                        Redding, CA 96001




1
      In the event the premises are not surrendered by the dates listed, the Rejection Date shall be that date on which the Debtors relinquish control of the premises
      by notifying the affected landlord in writing of the Debtors’ surrender of the premises and (1) turn over keys, key codes, and security codes, if any, to the
      affected landlord or (2) notify the affected landlord in writing that the keys, key codes, and security codes, if any, are not available, but the landlord may
      rekey the leased premises. Order ¶ 2(a)(iv).

                                                                                   1
                            Case 20-10475-BLS       Doc 311    Filed 04/23/20   Page 6 of 9




      Lease        Debtors(s) Party to     Counterparty Name and         Rejection      Description of Property Subject
                         Lease                    Address                 Date1         to Rejected Lease (if applicable)

LR Humble (Store   Logan's Roadhouse,    Specialty Restaurant Group,   April 17, 2020   9510 F.M. 1960 Bypass
#523) (Parent)     Inc.                  LLC                                            Humble, TX 77338
                                         150 W. Church Avenue
                                         Maryville, TN 37801
LR Humble (Store   Logan's Roadhouse,    Bear Tracks Holdings, LLC     April 17, 2020   9510 F.M. 1960 Bypass
#523) (Sublease)   Inc.                  1880 Shasta Street                             Humble, TX 77338
                                         Redding, CA 96001
RB Indianapolis    Walnut Brewery,       Two North Meridian Company    April 17, 2020   10 West Washington St.
(Store #1062)      Inc.                  10 South New Jersey Street                     Indianapolis, IN 46204
                                         Suite 100
                                         Indianapolis, IN 46204-2633
SB Sing Sing       Walnut Brewery,       Thermo Union Pacific, LLC     April 17, 2020   1735 19th Street, Space LL-1
(Store # 2002)     Inc.                  1735 19th Street, 2nd Floor                    Denver, CO 80202
(Parent)                                 Denver, CO 80202
SB Sing Sing       Walnut Brewery,       Howl Denver, LLC              April 17, 2020   1735 19th Street, Space LL-1
(Store # 2002)     Inc.                  c/o Howl USA, LLC                              Denver, CO 80202
(Sublease)                               30 West Hubbard
                                         Suite 200
                                         Chicago, IL 60654




                                                           2
Case 20-10475-BLS   Doc 311   Filed 04/23/20   Page 7 of 9




                       Exhibit 1

                Redline to Filed Notice




                          1
                                           Case 20-10475-BLS              Doc 311        Filed 04/23/20         Page 8 of 9




                                                                             SCHEDULE 1

                                                                            Rejected Leases

          Lease             Debtors(s) Party to             Counterparty Name and                      Rejection          Description of Property Subject
                                  Lease                            Address                              Date1             to Rejected Lease (if applicable)

Nashville, TN               Logan’s Roadhouse, PatientCredit, Inc.                                  April 17, 2020        3011 Armory Dr.,
Main Office                 Inc.               3011 Armory Drive,                                                         Suite 320
(Sublease)                                     Suite 320                                                                  Nashville, TN 37024
                                               Nashville, TN 37024
LR Chattanooga              Logan's Roadhouse, Sang S. Yi and Young Ae Yi                           April 17, 2020        2119 Gunbarrel Rd.
(Gun Barrel)                Inc.               3310 Bob Wallace Ave SW                                                    Chattanooga, TN 37421
(Store #309)                                   Huntsville, AL 35805
(Parent)
LR Chattanooga              Logan's Roadhouse,          Miller’s Ale House, Inc.                    April 17, 2020        2119 Gunbarrel Rd.
(Gun Barrel)                Inc.                        5750 Major Boulevard                                              Chattanooga, TN 37421
(Store #309)                                            Suite 400
(Sublease)                                              Orlando, FL 32819
LR Nashville                Logan's Roadhouse,          RMR Investment Company,                     April 17, 2020        2400 and 2404 Elliston Place
(Store #323)                Inc.                        LLC                                                               Nashville, TN 37203
(Parent)                                                1665 Jenkinsville-Jamestown
                                                        Road
                                                        Dyersburg, TN 68024
LR Nashville                Logan's Roadhouse,          Martins BBQ West End, LLC                   April 17, 2020        2400 and 2404 Elliston Place
(Store #323)                Inc.                        2400 and 2404 Elliston Place                                      Nashville, TN 37203
(Sublease)                                              Nashville, TN 37203
LR Tulsa (Store             Logan's Roadhouse,          Specialty Restaurant Group,                 April 17, 2020        9026 E. 71st St.
#430) (Parent)              Inc.                        LLC                                                               Tulsa, OK 74133
1
      In the event the premises are not surrendered by the dates listed, the Rejection Date shall be that date on which the Debtors relinquish control of the premises
    by notifying the affected landlord in writing of the Debtors’ surrender of the premises and (1) turn over keys, key codes, and security codes, if any, to the
    affected landlord or (2) notify the affected landlord in writing that the keys, key codes, and security codes, if any, are not available, but the landlord may rekey
    the leased premises. Order ¶ 2(a)(iv).

                                                                                     1
                             Case 20-10475-BLS       Doc 311    Filed 04/23/20   Page 9 of 9




      Lease        Debtors(s) Party to     Counterparty Name and         Rejection      Description of Property Subject
                         Lease                    Address                 Date1         to Rejected Lease (if applicable)

                                         150 W. Church Avenue
                                         Maryville, TN 37801
LR Tulsa (Store    Logan's Roadhouse,    Bear Tracks Holdings, LLC     April 17, 2020   9026 E. 71st St.
#430) (Sublease)   Inc.                  1880 Shasta Street                             Tulsa, OK 74133
                                         Redding, CA 96001
LR Humble (Store   Logan's Roadhouse,    Specialty Restaurant Group,   April 17, 2020   9510 F.M. 1960 Bypass
#523) (Parent)     Inc.                  LLC                                            Humble, TX 77338
                                         150 W. Church Avenue
                                         Maryville, TN 37801
LR Humble (Store   Logan's Roadhouse,    Bear Tracks Holdings, LLC     April 17, 2020   9510 F.M. 1960 Bypass
#523) (Sublease)   Inc.                  1880 Shasta Street                             Humble, TX 77338
                                         Redding, CA 96001
RB Indianapolis    Walnut Brewery,       Two North Meridian Company    April 17, 2020   10 West Washington St.
(Store #1062)      Inc.                  10 South New Jersey Street                     Indianapolis, IN 46204
                                         Suite 100
                                         Indianapolis, IN 46204-2633
SB Sing Sing       Walnut Brewery,       Thermo Union Pacific, LLC     April 17, 2020   1735 19th Street, Space LL-1
(Store # 2002)     Inc.                  1735 19th Street, 2nd Floor                    Denver, CO 80202
(Parent)                                 Denver, CO 80202
SB Sing Sing       Walnut Brewery,       Howl Denver, LLC              April 17, 2020   1735 19th Street, Space LL-1
(Store # 2002)     Inc.                  c/o Howl USA, LLC                              Denver, CO 80202
(Sublease)                               30 West Hubbard
                                         Suite 200
                                         Chicago, IL 60654




                                                            2
